Citation Nr: 9919734	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1970.

This appeal arises from a February 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to an increased rating for his service 
connected post-traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.  In a Supplemental Statement 
of the Case, dated in August 1994, the RO determined that an 
intertwined issue of entitlement to service connection for 
alcohol abuse had been raised, and denied that claim.


REMAND

In his substantive appeal, received by the Indianapolis RO in 
February 1994, the veteran requested a hearing before a 
Member of the Board at the RO.  Subsequent to a Board remand 
in August 1997, a hearing was scheduled at the RO in 
Indianapolis, to be held in March 1999.   However, in 
February 1999, the RO received a letter from the veteran in 
which he requested that his regional office be changed from 
Indianapolis to Louisville, and that the location of his 
scheduled hearing also be changed to Louisville.  The 
veteran's claims file was subsequently transferred to 
Louisville.  In April 1999, the Louisville RO sent the 
veteran a notice that his request for a videoconference 
hearing had been approved, and was scheduled for June 14, 
1999 (a completed form indicating the veteran's desire to 
attend a videoconference hearing in lieu of an "in-person" 
hearing is not in the claims folder).  The letter further 
stated that if the veteran failed to appear, the RO would 
consider his request for a hearing before the Board 
withdrawn.  A "BVA hearing confirmation" form was attached 
to the RO's letter.  There is no indication that the veteran 
ever completed and returned this form.  The claims file 
contains a notation to the effect that the veteran failed to 
appear for the June 1999 videoconference hearing.

Despite the veteran's failure to report for the June 1999 
videoconference hearing, there is no indication that he 
withdrew his original request for a hearing before a 
Traveling Member of the Board.  In addition, a review of the 
claims file indicates that the Louisville RO sent the April 
1999 hearing notice to an address on Jefferson Street, 
Madison, Wisconsin, despite the fact that the veteran's last 
known address of record was on Windridge Drive, Madison, 
Wisconsin.  Accordingly, in order to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should schedule a hearing for 
the veteran, in accordance with the 
docket number of this case, for a hearing 
at the Louisville, Kentucky RO before a 
Traveling Member of the Board.  A copy of 
the notice to the appellant of the 
scheduling of the hearing at his last 
known address of record should be placed 
in the record.

2.  After the Board hearing is conducted, 
or in the event the veteran cancels the 
hearing or fails to report, the case 
should be returned to the Board for 
appellate review of all issues properly 
in appellate status.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 



desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

